Citation Nr: 1429754	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  08-38 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by nausea.  

2.  Entitlement to service connection for a disability manifested by syncope, claimed as blackouts.  

3.  What evaluation is warranted for migraine headaches from November 6, 2006?  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to November 2003, and from January to November 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from April 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

These issues were previously before the Board in February 2012.  The requirements of the remand were fulfilled and the case was properly returned to the Board.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's March 2014 Appellant Brief and updated VA outpatient treatment records are located in Virtual VA.  

The issues of entitlement to service connection for disorders manifested by nausea and syncope are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Since November 6, 2006, the Veteran's migraines have been manifested by characteristic prostrating attacks averaging on an average of once a month over several months.  

2.  Since November 6, 2006, the Veteran's migraines have not been manifested by severe economic inadaptability.  



CONCLUSION OF LAW

Since November 6, 2006, the Veteran's migraine disability has met the criteria for a 30 percent rating but not more.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.124a, Diagnostic Code 8100 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As service connection, an initial rating and an effective date have been assigned for migraines, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006). 

VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and by affording the Veteran VA examinations in May 2006, April 2012 and an addendum opinion in June 2012.  Therefore, the Board has fulfilled its duty to assist.  
 
The Veteran seeks entitlement to an increased initial rating for her service-connected migraines.  The Veteran was awarded service connection and a noncompensable rating in April 2008.  In a March 2010 rating decision VA raised the rating to 10 percent effective November 6, 2006.  Having carefully considered the claims in light of the record and the applicable law, the Board is of the opinion that the criteria for a 30 percent rating have been met.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  

The schedule of ratings for neurological and convulsive conditions states that for migraines with characteristic prostrating attacks averaging one in two months over last several months a 10 percent rating should be assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  For characteristic prostrating attacks occurring on an average once a month over last several months, a 30 percent rating should be assigned.  Id.  For very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, a 50 percent rating should be assigned.  This is the maximum schedular rating for a migraine disability.  Id.  

The Veteran was afforded a VA examination in May 2006.  She described sharp, pounding headaches with photophobia.  She reported being able to work despite the headaches, but she stated that she needed medication.  The headaches reportedly occurred twice per week, each lasting four hours.  She occasionally required bed rest, but could usually go to work with medication.  She did not report losing any time at work due to the headaches.  The examiner diagnosed recurrent migraines.  

In VA outpatient treatment later in May 2006, the Veteran reported a history of headaches occurring once to four times per week, with her longest headache free period being about nine days.  Her headaches reportedly lasted three to four hours in length, and they were reportedly accompanied by nausea 40 percent of the time, vomiting 30 percent of the time, and were accompanied by significant photophobia.  She reported being unable to stay at work when she had a headache, and that she typically missed seven days of work per month due to her migraines.  

The Veteran was afforded another VA examination in April 2012.  There she reported that her headaches during service were sometimes associated with nausea, vomiting, blurry vision or seeing dots.  The Veteran reported pulsating or throbbing pain, localized to one side of the head, but occasionally there was pain on both sides of the head.  Other symptoms associated with the headaches was a sensitivity to light and sound.  Duration of pain was less than one day.  The examiner opined that the Veteran had less than one characteristic prostrating attack every two months.  The examiner noted that the headache condition did not affect the Veteran's ability to work.  The Veteran was still working full-time and attending school.  The neurologist also found, however, that the appellant was having common migraines once to four times per month with classic nausea and vomiting. 

The June 2012 addendum and prior VA outpatient treatment records reiterated the Veteran's symptoms.  

The Veteran's migraine symptoms most closely approximate a 30 percent rating.  From the foregoing it is evident that she has characteristic signs of a migraine, to include prostrating attacks, at least once a month.  As such a 30 percent rating is in order.  38 C.F.R. § 4.124a.  

While the record also indicates that the appellant reports, at times, more frequent migraine like symptoms, there is no evidence that they cause severe economic inadaptability.  Indeed, while the appellant does report missing work, she also reports that she can work if she uses her migraine medicine in time.  Further, the April 2012 examiner found that the appellant's headache disorder did not affect her ability to work.  Moreover, the examiner recorded that the appellant was still working full-time and attending school.  Hence, while a 30 percent rating is in order, entitlement to an evaluation in excess of 30 percent must be denied. 

Staged ratings are inapplicable as the Veteran's symptoms are unchanged during the pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered whether the Veteran's disability warrants referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran's headaches are manifested by headache pain, and lost work.  The rating schedule for migraines rates the impact of headache pain, the frequency of headache attacks, and their economic impact on her ability to work.  Hence, the appellant's symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Therefore, the first step of Thun has not been met, and referral for the assignment of extraschedular disability ratings is not warranted.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, to the extent that the appeal is denied the preponderance of the evidence is against the appellant's claim and the doctrine is not otherwise for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an initial 30 percent rating for migraines is granted subject to the laws and regulations governing the award of monetary benefits.  


REMAND

The Board must remand the claims of entitlement to service connection for disorders manifested by nausea and syncope.  In this regard, the Veteran's representative has argued that her symptoms of nausea, vomiting and syncope are a result of a psychiatric disability.  Hence, the question arises whether these are symptoms of her service connected posttraumatic stress disorder as the representative suggests, whether they are symptoms of her service connected migraine disorder as the evidence discussed above suggests, or whether they represent symptoms of an entirely separate disorder.  

As the Veteran has sought VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all relevant updated VA treatment records.  All records obtained should be associated with the claims file.  If the RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

2.  Thereafter, the Veteran should be afforded a VA examination and opinion to address the nature and etiology of any disorder manifested by nausea and syncope.  The examiner must review the claims, Virtual VA, and VBMS files and note such review in the examination report.  Following the examination the examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's complaints of nausea and syncope are manifested by a disability which is related to her active service, to include whether they are caused or aggravated by either posttraumatic stress disorder and/or migraines.  The examiner must further opine whether these symptoms are due to an entirely different disorder, and if so, whether it is at least as likely as not that that disorder is related to service.  All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the physician examiner determines that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

3.  After the development requested has been completed, the RO should review all examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


